Citation Nr: 1520022	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-26 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for sleeplessness and, if so, whether entitlement to service connection for a sleep disorder, to include sleep apnea, is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for headaches.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for stiff neck and muscle spasms.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for carpal tunnel syndrome / weak wrist, bilateral.

5.  Entitlement to a compensable rating for status post fracture of nose with septal deviation.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to September 1981 and from February 1982 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The prior adjudications of the above new and material evidence claims declined reopening the claims finding no new and material evidence had been submitted.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The Veteran's claims were remanded by the Board for additional development in August 2014.  The matter again is before the Board.

Since the final adjudication of this case, in a January 2015 Supplemental Statement of the Case (SSOC), the Veteran has made multiple submissions of evidence in support of his claim.  No subsequent SSOC was issued, but this is not necessary because the evidence either was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. §§ 20.800, 20.1304(c) (2014) or is entirely duplicative of evidence already of record.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a sleep disorder, to include sleep apnea, and an increased rating for status post fracture of nose with septal deviation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 1997 rating decision denied entitlement to service connection for sleeplessness, finding that the condition neither occurred in nor was caused by service.

2.  Evidence received since the September 1997 rating decision raises a reasonable possibility of substantiating the Veteran's sleep disorder claim.

3.  On March 22, 2012, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of the appeals of whether new and material evidence had been submitted sufficient to reopen the claims for entitlement to service connection for headaches, a neck disability, and bilateral wrist disabilities was requested.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision that denied entitlement to service connection for sleeplessness is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  Evidence received since the September 1997 rating decision in relation to the Veteran's claim for entitlement to service connection for sleeplessness is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for stiff neck and muscle spasms have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

5.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for carpal tunnel syndrome / weak wrist, bilateral, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran claims that he has sleep disorder due to his military service.  Specifically, he contends that his currently diagnosed sleep apnea began during his military service.  In the alternative, he contends that his sleep apnea was caused or aggravated by his service-connected hypertension.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2014).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2014).

The Veteran originally was denied entitlement to service connection for sleeplessness in a September 1997 rating decision.  The Veteran did not appeal the denial by submitting a timely Notice of Disagreement or other indication of disagreement with the rating decisions within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2014).

As a result, a claim of service connection for sleeplessness may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran claims he incurred a sleep disorder, specifically sleep apnea, during his military service.  Moreover, as part of his claim to reopen he has contended that his currently diagnosed sleep apnea was caused or aggravated by his service-connected hypertension.  

In this case, the original September 1997 rating decision considered the Veteran's claim only on a direct basis.  New and material evidence, however, is also necessary to reopen a claim for the same benefit asserted under a different theory of entitlement, so the mere fact that a veteran alleges different theories of entitlement, from those previously alleged, does not obviate the need to have new and material evidence to reopen his or her claim.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008); see also Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

The September 1997 rating decision denied the sleeplessness claim based on a finding that no sleep disorder was incurred in or caused by service.  The evidence of record at the time of this rating decision consisted of the Veteran's service treatment records (STRs) and a September 1997 VA examination report.

The Board finds that the evidence submitted since the September 1997 rating decision raises a reasonable possibility of substantiating his service connection claim and, as such, the claim is reopened.

In that regard, the evidence of record indicates that the Veteran was diagnosed with sleep apnea in 2010.  The Veteran has submitted lay statements from himself and his wife that allege he has been experiencing symptoms of sleep apnea, such as snoring, stopping breathing, and other sleep problems from service.  The Veteran and his wife are competent to report the onset of physically observable symptoms, such as snoring and stopping breathing and reporting that such symptoms have continued from service to the present.  Such statements were not of record at the time of the September 1997 rating decision.  Thus, there is new evidence not of record at the time of the September 1997 rating decision that potentially supports the Veteran's claim that his currently diagnosed sleep apnea had its onset during military service.

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above evidence suggests a possible onset of sleep apnea in service.  At the very least, this new evidence raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's sleep disorder claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a sleep disorder, including sleep apnea, on the merits.

Withdrawal of Petitions to Reopen Claims for Service Connection for Headaches, Neck Disability, and Bilateral Wrist Disabilities

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

The Board notes the August 2011 statement of the case (SOC) also included the issues of whether new and material evidence sufficient to reopen claims for service connection for headaches, stiff neck and muscle spasms, and carpal tunnel syndrome / weak wrist, bilateral, had been submitted.  The Veteran properly appealed these issues in his October 2011 substantive appeal.  However, following a March 2012 SSOC that included the above three issues, in a March 2012 VA Form 9, the Veteran indicated that he had read the SOC and any SSOCs and was only appealing the other two issues addressed in the March 2012 SSOC, namely entitlement to an increased rating for status post fracture of nose with septal deviation and whether new and material evidence had been submitted sufficient to reopen the claim for service connection for sleep disturbance.  The Veteran went on to specifically discuss his arguments regarding the nose and sleep disturbance issues.  The Board finds such a statement to unequivocally evidence a desire to withdraw the remaining three new and material issues discussed in the March 2012 SSOC.  Such a finding is supported by the fact that although the Veteran subsequently has submitted evidence and argument on numerous occasions since the March 2012 VA Form 9 submission, he has not raised or discussed the headache, neck, or bilateral wrist issues at all.  The Board finds such omissions particularly significant given that the RO mistakenly certified the headache, neck, and bilateral wrist claims to the Board, the Board remanded these issues in August 2014, and the Appeals Management Center (AMC) continued the denial of the claims in a January 2015.  Thus, although the RO, Board, and AMC have continued to act as though the claims were on appeal, the Veteran's actions clearly demonstrate that he does not wish to continue his appeal of the headache, neck, and bilateral wrist claims.  

Given the Veteran's clear intent to withdraw his claims, there remain no allegations of errors of fact or law for appellate consideration regarding the headache, neck, and bilateral wrist claims.  Accordingly, the Board finds that the issues of whether new and material evidence sufficient to reopen claims for service connection for headaches, stiff neck and muscle spasms, and carpal tunnel syndrome / weak wrist, bilateral, have been properly withdrawn by the Veteran and dismisses the claims.

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim for entitlement to service connection for sleeplessness is reopened; the appeal is granted to this extent only.

The appeal regarding whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for headaches is dismissed.

The appeal regarding whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for stiff neck and muscle spasms is dismissed.

The appeal regarding whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for carpal tunnel syndrome / weak wrist, bilateral, is dismissed.


REMAND

Sleep Disorder

As to the Veteran's claimed sleep disorder, he has a diagnosis of sleep apnea and both his current statements, his wife's statement, and the September 1997 VA examination report all include reports of snoring and other sleep problems that had their onset during or at least were observed during the Veteran's military service.  In addition, the Veteran contends that there is evidence demonstrating that his sleep apnea was caused or aggravated by his service-connected hypertension.  As the Veteran has not been afforded a VA examination since the time of his diagnosis with sleep apnea, the Board concludes that an examination is warranted.


Nose Disorder

The Veteran was last afforded a VA examination for his service-connected status post fracture of nose with septal deviation in August 2010.  At that time, the examiner found that there was a mild deviation of the nasal septum to both sides of the nose, but less than a 50 percent obstruction on both sides of the nose.  A subsequent December 2010 private treatment record, however, described the condition as, "The nasal septum is deviated to the right superiorly and severely deviated to the left, off the maxillary crest.  It is obstructing both sides.  The turbinates are large."  The Veteran argues that the foregoing evidences a worsening of his service-connected nose disability.  The Board notes that the December 2010 private treatment provider recommended surgery for the nasal obstruction, septal deformity, and left maxillary sinusitis.  Given that the August 2010 VA examination report termed the condition mild in nature, but several months later the disorder was termed severe and surgery recommended, the evidence suggests a worsening of the Veteran's disability and the Board concludes that a new examination is required to determine the current severity of the service-connected nose disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his claimed sleep disorder, to include sleep apnea.  The examiner is requested to review the electronic claims file and to indicate that such a review has been accomplished.  The examiner is requested to obtain a complete history from the Veteran and conduct an examination, with any indicated diagnostic testing.

After completing the following, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed sleep disability, to include sleep apnea: (a) was incurred in or is otherwise related to the Veteran's military service or was (b) caused or (c) aggravated by his service-connected hypertension disability.  In that regard, the examiner's attention is directed to the September 1997 VA examination report, the 2010 diagnosis of sleep apnea, and the Veteran's and his wife's lay statements regarding ongoing symptoms from service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his status post fracture of nose with septal deviation.  The electronic claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


